Filed 11/8/21 P. v. Patterson CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

 THE PEOPLE,
                                                                                             F081681
             Plaintiff and Respondent,
                                                                                (Super. Ct. No. SUF28394)
                    v.

 BRYAN DAMON PATTERSON,                                                                   OPINION
             Defendant and Appellant.



                                                   THE COURT*
         APPEAL from an order of the Superior Court of Merced County. Jeanne
Schechter, Judge.
         Karriem J. Baker, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




         *   Before Franson, Acting P. J., Peña, J., and Snauffer, J.
                           STATEMENT OF APPEALABILITY
       This appeal is from the denial of a motion to vacate a judgment based on an
unauthorized sentence that is correctable at any time. (See People v. Torres (2020)
44 Cal.App.5th 1081, 1084—1085.) This appeal is also made from an order after
judgment affecting appellant Bryan Damon Patterson’s substantial rights. (Pen. Code,
§ 1237, subd. (b).)1
                               STATEMENT OF THE CASE
       On July 9, 2003, a felony complaint was filed against Patterson alleging that he
committed the following offenses: attempted escape from the California Youth Authority
(CYA) (Welf. & Inst. Code, § 1768.7, subd. (b); count 1); first degree burglary (§ 459;
count 2); assault with force likely to produce great bodily injury or with a deadly weapon
(former § 245, subd. (a)(1); count 3); and misdemeanor resisting an officer (§ 148,
count 4). As to counts 1 through 3, it was further alleged Patterson had suffered a prior
felony adjudication/conviction for robbery (§ 211) on July 19, 2001, within the meaning
of the “Three Strikes” law (§§ 667, subds. (b)-(i), 1170.12, subds. (a)-(d)).
       On August 25, 2003, pursuant to an agreed upon resolution with the prosecution,
Patterson pled guilty to counts 1 and 2 and admitted the strike prior. In exchange for his
plea, for count 2, Patterson was to serve the low term doubled to four years because of
the strike prior. For count 1, Patterson was to consecutively serve one-third of the middle
term doubled to 16 months because of the strike prior. Patterson’s aggregate sentence
would be five years and four months.
       On September 24, 2003, Patterson moved to discharge appointed counsel under
People v. Marsden (1970) 2 Cal.3d 118. The motion was granted. Patterson also made a
motion to withdraw his plea.



       1   All statutory references are to the Penal Code unless otherwise stated.


                                              2.
       On October 9, 2003, Patterson’s newly appointed counsel informed the court that
he found no legal basis to withdraw Patterson’s plea; the court held the sentencing
hearing afterwards. Patterson was sentenced in accordance with his agreement with the
prosecution. He was not awarded custody credits because he was serving a CYA
commitment at the time of the offense.
       On January 29, 2018, Patterson filed a motion to vacate his plea under
section 1473.6. On March 6, 2018, the trial court filed a written ruling denying
Patterson’s motion. On March 19, 2018, Patterson filed a timely notice of appeal from
the denial of his section 1473.6 motion. In an unpublished opinion, this Court affirmed
the trial court’s denial of Patterson’s motion. (People v. Patterson (Dec. 20, 2019,
F077189) [nonpub. opn.].)
       On August 11, 2020, Patterson filed a motion to vacate his plea based on an
unauthorized sentence pursuant to People v. Velasquez (1999) 69 Cal.App.4th 503, 505—
506.) On August 24, 2020, the trial court prepared a written ruling denying Patterson’s
motion.
       On September 1, 2020, Patterson filed a timely notice of appeal from the trial
court’s August 24, 2020, order.
                              STATEMENT OF FACTS2
       On July 5, 2003, Patterson and another minor were on a bus heading towards CYA
when they escaped through the bus’s fire escape window. Patterson entered a house




       2Because Patterson pled in this case, the statement of facts is drawn from the
probation officer’s report filed on October 9, 2003.


                                            3.
through a sliding glass door. The homeowner and her son pushed Patterson out of the
sliding glass door . Patterson was subsequently apprehended by authorities.
                            APPELLATE COURT REVIEW
       Patterson’s appointed appellate counsel has filed an opening brief that summarizes
the pertinent facts, raises no issues, and requests this court to review the record
independently. (People v. Wende (1979) 25 Cal.3d 436.) The opening brief also includes
the declaration of appellate counsel indicating Patterson was advised he could file his
own brief with this court. By letter on February 2, 2021, we invited Patterson to submit
additional briefing.
       On March 8, 2021, Patterson responded to our invitation with a 10-page response,
styled “Appellant’s Supplemental Brief Under Wende,” which this court has read and
considered. The issues raised therein were fully and properly addressed by the trial
judge’s order filed August 24, 2020.
       Having undertaken an examination of the entire record, we find no evidence of
ineffective assistance of counsel or any other arguable error that would result in a
disposition more favorable to defendant.
                                       DISPOSITION
       The trial court’s August 24, 2020, order is affirmed.




                                              4.